           Case 3:20-cv-00569-MPS Document 238 Filed 10/12/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


   JAMES WHITTED, individually, and on
   behalf of all others similarly situated,
                                                         No. 3:20-cv-00569 (MPS)
                           Petitioner,
                   v.

   DIANE EASTER, Warden of Federal
   Correctional Institution at Danbury in her
   official capacity,
                                                         October 12, 2020
                           Respondent.




                        JOINT MOTION FOR ORDER OF DISMISSAL

       On September 18, 2020, this Court approved the terms of a multi-party habeas class action

settlement agreement (the “Settlement”) reached by the parties. (ECF No. 221.) A copy of the

Settlement is attached as Exhibit A to this motion. The terms of the Settlement were discussed at

length by the Court during a fairness hearing that preceded the Settlement’s approval. (ECF Nos.

222-223.) In accordance with the terms of the Settlement, the parties hereby submit this Joint

Motion for Order of Dismissal pursuant to Fed. R. Civ. P. 41(a)(2). As set forth in the Proposed

Orders attached as Exhibits B and C to this motion, and pursuant to the terms of the Settlement,

the parties respectfully request that this Court:

      1.       Reserve and retain jurisdiction over the parties and this case to the full extent

necessary to enforce the terms of the Settlement;

      2.       Dismiss with prejudice all claims in the Amended Petition released under the

Settlement, and dismiss without prejudice all other claims in the Amended Petition, including all




                                                    1
           Case 3:20-cv-00569-MPS Document 238 Filed 10/12/20 Page 2 of 3




claims brought on behalf of individuals who are not part of the Settlement Class certified by this

Court; and

      3.       Direct the Clerk of this Court to enter Final Judgment dismissing this case subject

to the Court reserving and retaining jurisdiction to the full extent necessary to enforce the

Settlement.

Dated: October 12, 2020

                                                    Respectfully submitted,

                                                    John H. Durham
                                                    United States Attorney

                                                            /s/
                                                    John B. Hughes, ct05289
                                                    Michelle L. McConaghy, ct27157
                                                    David C. Nelson, ct25640
                                                    Jillian R. Orticelli, ct28591
                                                    Nathaniel M. Putnam, phv10463
                                                    Assistant U.S. Attorneys
                                                    157 Church Street,
                                                    New Haven, CT 06510

                                                    Counsel for the Respondent

                                                     /s/ David S. Golub_______
                                                     David S. Golub, ct00145
                                                     Jonathan M. Levine, ct 07584
                                                     Silver Golub & Teitell LLP
                                                     184 Atlantic Street
                                                     Stamford, CT 06901
                                                     Telephone: (203) 325-4491
                                                     Email: dgolub@sgtlaw.com
                                                             jlevine@sgtlaw.com

                                                     Sarah French Russell, ct26604
                                                     Tessa Bialek, ct30582
                                                     Alexis Farkash, Law Student Intern*
                                                     Abigail Mason, Law Student Intern*
                                                     George Morgan, Law Student Intern*
                                                     Krista Notarfrancesco, Law Student Intern*
                                                     Samantha Pernal, Law Student Intern*

                                                2
Case 3:20-cv-00569-MPS Document 238 Filed 10/12/20 Page 3 of 3




                                  Grace Ronayne, Law Student Intern*
                                  Hannah Snow, Law Student Intern*
                                  Kathryn Ulicny, Law Student Intern*
                                  Kylee Verrill, Law Student Intern*
                                  Legal Clinic, Quinnipiac University School of Law
                                  275 Mt. Carmel Avenue
                                  Hamden, CT 06518
                                  Telephone: (203) 582-5258
                                  Email: sarah.russell@quinnipiac.edu
                                         tessa.bialek@quinnpiac.edu

                                  Marisol Orihuela, ct30543
                                  Zal K. Shroff, phv10872
                                  Ariadne Ellsworth, Law Student Intern
                                  Alexandra Gonzalez, Law Student Intern
                                  Alexander Nocks, Law Student Intern
                                  Phoenix Rice-Johnson, Law Student Intern
                                  Jerome N. Frank Legal Services Organization
                                  P.O. Box 209090
                                  New Haven, CT 06520
                                  Telephone: (203) 432-4800
                                  Email: marisol.orihuela@ylsclinics.org

                                  Alexandra Harrington, ct 30943
                                  Criminal Justice Advocacy Clinic
                                  University at Buffalo School of Law
                                  507 O’Brian Hall, North Campus
                                  Buffalo, NY 14260
                                  Telephone: (716) 984-2453
                                  Email: aharr@buffalo.edu

                                  Counsel for the Petitioner-Class

                                  * Motion for law student appearance
                                  forthcoming




                              3
